            Case 2:16-cr-00170-TOR        ECF No. 63        filed 09/09/21      PageID.278 Page 1 of 4
 PROB 12C                                                                            Report Date: September 9, 2021
(6/16)

                                       United States District Court                         FILED IN THE
                                                                                        U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                   Sep 09, 2021
                                        Eastern District of Washington
                                                                                       SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Adam Lee Spencer                          Case Number: 0980 2:16CR00170-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: September 26, 2017
 Original Offense:        Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1), and 924(a)(2);
                          Distribution of 5 Grams or More of Actual (Pure) Methamphetamine, 21 U.S.C. §
                          841(a)(1), (b)(1)(B)(viii)
 Original Sentence:       Prison - 54 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Caitlin A. Baunsgard               Date Supervision Commenced: June 24, 2021
 Defense Attorney:        Ronald A. Van Wert                 Date Supervision Expires: June 23, 2026

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             1          Special Condition #4: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                        and treatment provider.

                        Supporting Evidence: On August 13, 2021, Adam Spencer allegedly violated special
                        condition number 4 by failing to report for his admit appointment as scheduled with Pioneer
                        Human Services (PHS).

                        On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On August 13, 2021, this officer received notification from PHS that the offender had failed
                        to report for his admit appointment scheduled earlier that date. According to PHS, multiple
                        attempts were made to contact Mr. Spencer at both of the phone numbers on file for him,
                        however, were unsuccessful.
      Case 2:16-cr-00170-TOR       ECF No. 63        filed 09/09/21      PageID.279 Page 2 of 4
Prob12C
Re: Spencer, Adam Lee
September 9, 2021
Page 2

          2      Special Condition #6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: On August 16, 2021, Adam Spencer allegedly violated special
                 condition number 6 by consuming methamphetamine.

                 On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On August 16, 2021, the offender reported to the U.S. Probation Office as instructed by the
                 undersigned officer. He claimed he had used methamphetamine “a few days ago,” therefore,
                 he was subsequently subject to random urinalysis testing. Mr. Spencer provided a urine
                 sample that tested presumptive positive for methamphetamine and ultimately admitted to
                 consuming methamphetamine “for the past 3 days.”
          3      Special Condition #6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: On August 27, 2021, Adam Spencer allegedly violated special
                 condition number 6 by consuming methamphetamine, amphetamine, morphine, and cocaine.

                 On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On August 31, 2021, this officer received notification from PHS that the offender had
                 reported for his admit appointment on August 27, 2021, during which time an updated
                 assessment was conducted. Mr. Spencer was also subject to random urinalysis testing and
                 provided a urine sample that tested presumptive positive for methamphetamine,
                 amphetamine, morphine, and cocaine. The offender subsequently signed an admission of
                 use form admitting to the use of methamphetamine, amphetamine, morphine, and cocaine,
                 but failed to note the date on which he used those controlled substances.
          4      Special Condition #4: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the court. You must contribute to the cost of treatment according to
                 your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: On August 30, 2021, Adam Spencer allegedly violated special
                 condition number 4 by failing to report for his substance abuse group treatment session as
                 required.
      Case 2:16-cr-00170-TOR       ECF No. 63        filed 09/09/21       PageID.280 Page 3 of 4
Prob12C
Re: Spencer, Adam Lee
September 9, 2021
Page 3

                 On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On August 30, 2021, this officer received notification from PHS that the offender failed to
                 report for his substance abuse group treatment session earlier that day, as scheduled.
          5      Special Condition #4: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the court. You must contribute to the cost of treatment according to
                 your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: On September 8, 2021, Adam Spencer allegedly violated special
                 condition number 4 by failing to report for his substance abuse group treatment session as
                 required.

                 On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On September 8, 2021, this officer received notification from PHS that the offender failed
                 to report for his substance abuse group treatment session earlier that day, as scheduled.
          6      Standard Condition #13: You must follow the instructions of the probation officer related
                 to the conditions of supervision.

                 Supporting Evidence: On September 8, 2021, Adam Spencer allegedly violated standard
                 condition number 13 by failing to report for inpatient treatment as instructed by this officer.

                 On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On September 1, 2021, the offender sent this officer a text message including a screenshot
                 of an email from PHS, advising that he had been assigned an inpatient bed date at Pioneer
                 Center East (PCE). In the email, it noted that Mr. Spencer was required to report to PCE on
                 September 8, 2021, by 1 p.m.

                 On that same date, this officer contacted the offender to confirm receipt of his inpatient
                 treatment information. The undersigned explained to Mr. Spencer that in spite of his relapse,
                 the undersigned remained supportive of his efforts, but in order to continue being supportive
                 of him he would need to sincerely engage in treatment as recommended by the treatment
                 provider. As such, the offender was subsequently instructed to report for inpatient treatment
                 at PCE on September 8, 2021, as arranged, and he confirmed that he understood.

                 On September 8, 2021, PHS contacted the assigned officer and advised that the offender had
                 failed to report to PCE for inpatient treatment as instructed.
        Case 2:16-cr-00170-TOR          ECF No. 63       filed 09/09/21      PageID.281 Page 4 of 4
Prob12C
Re: Spencer, Adam Lee
September 9, 2021
Page 4

          7           Standard Condition #2: After initially reporting to the probation office, you will receive
                      instructions from the court or the probation officer about how and when you must report to
                      the probation officer, and you must report to the probation officer as instructed.

                      Supporting Evidence: On September 9, 2021, Adam Spencer allegedly violated standard
                      condition number 2 by failing to report to the undersigned officer as instructed.

                      On June 24, 2021, an officer with the U.S. Probation Office in Spokane, Washington,
                      reviewed a copy of the conditions of supervision with Mr. Spencer, as outlined in the
                      judgment and sentence. He signed a copy acknowledging the requirements.

                      On September 8, 2021, this officer unsuccessfully attempted to contact Mr. Spencer to
                      discuss information received from PHS indicating he had failed to report for inpatient
                      treatment earlier that date. The undersigned officer then sent the offender a text message
                      instructing him to contact this officer immediately, and although this officer received
                      notification that the text message had been read, Mr. Spencer did not respond.

                      Because the offender had failed to answer his phone or respond to this officer, after close
                      of business on September 8, 2021, he was sent another text message instructing him to report
                      to the U.S. Probation Office at 9 a.m. on September 9, 2021.

                      On September 9, 2021, Mr. Spencer failed to report to the U.S. Probation Office as
                      instructed, and as of the writing of this report, his whereabouts are unknown.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     09/09/2021
                                                                            s/Amber M.K. Andrade
                                                                            Amber M.K. Andrade
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [; ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other
                                                                            7KRPDV25LFH
                                                                            7K
                                                                            7 KRPDV 2 5LFH
                                                                            8QLWHG6WDWHV'LVWULFW-XGJH
                                                                            6HSWHPEHU
                                                                            Date
